Broyles, C. J.
The defendant was convicted of manufacturing whisky, and his motion for a new trial contained only the usual general grounds. While the evidence connecting him with the offense was circumstantial, it was sufficient to authorize the jury to find that it excluded every reasonable hypothesis save that of his guilt, and the refusal of the judge to grant a new trial was not error.

Judgment affirmed.


Maolntyre amd Guerry, JJ., concur.

Marvin A. Allison, for plaintiff in error.
Clifford Frail, solicitor-general, contra.